DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS
Claim 13 is amended as follows:  in line 1, “a spool” is changed to --the spool--.

Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor makes obvious the combination set forth in the independent claim.
Regarding claim 1, Ogura et al. (U.S. 2003/0221731) discloses a servo valve comprising: a valve housing (11); a cavity formed in the valve housing (11) and defining a longitudinal axis; a member (1) disposed in the cavity and axially moveable therein along said longitudinal axis, wherein the member (1) comprises: first and second cavity sealing sections (2a, 2b), having first and second cross- sectional areas, for engaging an inner surface of the valve housing (11) defining the cavity; first and second nozzle obstructing sections (3a, 3b) arranged between the first and second cavity sealing sections (2a, 2b); a middle portion (3c) located between the first and second nozzle obstructing sections (3a, 3b) and having a third cross-sectional area smaller than both the first and second cross-sectional areas so as to form a 
Ogura fails to disclose wherein in a first axial position of the member the first nozzle opening is at least substantially obstructed by the first surface and the second nozzle opening is at least substantially unobstructed by the second surface, and in a second axial position of the member the second nozzle opening is at least substantially obstructed by the second surface and the first nozzle opening is at least substantially unobstructed by the first surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753